 652DECISIONS OF NATIONAL LABOR RELATIONS BOARDhe was also handicapped." I accept as valid, and certainly as entirely likely, the fact thatthere was a misunderstanding between General Manager Blanchard and Superintendent Isleyas to when and how many knitters Lsleyshould put on. After seeing Mr. Blanchard and hearinghim testify on the stand, there was no doubt in my mind that he is the type of executive whowould personally make all the final decisions, especially in a small plant of the Belindakind--and would expect uniform production from every employee in the plant without regardto union or nonunion affiliations. Montgomery not only constituted an industrial liability, butwould likely never measure up to the production standard. I hold, for these reasons, thatBlanchard directed Isley to discharge and not reinstate Montgomery, and to assign the ex-planationof the misunderstanding. There being no union motive or bias involved, I holdthat the Respondent officials acted within their rights under the law.(c) As above recited, Mr. Ertel's testimony was that he had worked for 18 years with 2fellow employees with deformities similar to Montgomery who were competent knitters onwelt-barmachines,and had observed 1 knitter operating a welt-turning machine whosehand was worse mutilated than Montgomery's.Ertel's straightforward recitation of the 18years satisfactory service of these 2 men with 1 company, and the accomplishment ofthe worse crippled man, distinguishes them from the neophyte Montgomery, who certainlydid not receive his injury while working for Respondent. Perhaps no one better understandsthe reluctance of employers to hire physically handicapped persons who have incurred in-juries or are suffering from occupational diseases than does a man with the background ofMr. Ertel. Toencourageindustry to hire suchpersons,many States,includingNorth Caro-lina 3have enacted a "Second Injury Law" designed to limit the liability of the employerwho hires physically handicapped persons. Many employers do not fully understand these laws.In light of the evidence set forth and the conclusions therefrom drawn I am of the opinionthat the Respondent Belinda Hosiery Mills, Incorporated did not discriminatorily dischargeand refuse to reinstate James W. Montgomery within the meaning of Section 8 (a) (1) and (3)and Section 2 (6) and (7) of the Act, nor did the Respondent interfere with, restrain, or coerceits employees in the exercise of rights guaranteed them in Section 7 of the Act.CONCLUSIONS OF LAW1.The Union isa labor organizationwithin themeaning of Section2 (5) of the Act.2.Respondent is engaged in commerce within the meaning of Section 2(6) and(7) of the Act.3.Respondent has not engaged in unfair labor practices in the discharge of and refusal toreinstateJames W. Montgomery.lRecommendations omitted from publication.],Laws of 1929,chapter 120 as amended;Gen. stats. (NC) Ch.97 sec.35. See also: "ThePresidents National Committee to Employ the Physically Handicapped."SOERENSMOTOR COMPANY,acorporationandPAULRADEMACHER, CLARENCE CARLSON, and FRANKLIN A.HEADSONandUNITED AUTOMOBILE SALESMENS' LOCAL174,UNITED OPTICAL AND INSTRUMENT WORKERS OFAMERICA, CIOSOERENS MOTOR COMPANY,a corporationandUNITED AU-TOMOBILE SALESMENS' LOCAL 174, UNITED OPTICALAND INSTRUMENT WORKERS OF AMERICA, CIO. CasesNos. 13-CA-1021 and 13-CA-1107. August 7, 1953DECISION AND ORDEROn May 14, 1953, TrialExaminerLloydBuchanan issuedhis Intermediate Report in the above-entitled proceeding,finding that the Respondent had not engaged in the unfair labor106 NLRB No. 113. SOERENS MOTOR COMPANY653practices alleged in the complaint, and recommending that thecomplaint be dismissed in its entirety,as setforth in the copyof the Intermediate Report attached hereto. Thereafter, thecharging parties filed exceptions to the Intermediate Reportand a supporting brief.The Board' has reviewed the rulings of the Trial Examiner,and finds that no prejudicialerrorwas committed. The rulingsare hereby affirmed. The Board has considered the Intermedi-ate Report, the exceptions and brief, and the entire record inthe case, and hereby adopts the findings, conclusions, andrecommendation of the Trial Examiner.[The Board dismissed the complaint.]'Pursuant to the provisions of Section 3 (b) of the National Labor Relations Act, the Boardhas delegated its powers in connection with this case to a three-member panel [MembersHouston, Murdock, and Styles].Intermediate Report and Recommended OrderThe consolidated complaint herein,as amended at the hearing,alleges that the Respondenthas violated Section 8 (a) (3) and (1) of the National Labor Relations Act, as amended, 61Stat.136, by discharging Willard A. Frakes on January 17, 1952, and Paul Rademacher,Clarence Carlson, and Franklin A. Headson on January 28, 1952, and thereafter failing andrefusing to employ each of them, all because of their concerted activities on behalf of UnitedAutomobile Salesmens' Local 174, Amalgamated Clothing Workers of America, CIO, andUnited Automobile Salesmens' Local 174, United Optical and Instrument Workers of America,CIO, 1 collectively referred to as the Union; and by withdrawing economic benefits from em-ployees on April 21, 1952, with respect to purchasing automobiles, likewise because of itsemployees' concerted activities. The answer denies the allegations of commerce and of un-fair labor practices.A hearing was held before me at Milwaukee, Wisconsin, from November 17 to 20, 1952,inclusive, and, on General Counsel's motion to reopen the record for newly discovered evi-dence on the Respondent's knowledge of Rademacher's union activities, on May 4, 1953. Pur-suant to leave granted to all parties, briefs were filed by General Counsel and the Respond-ent. General Counsel's motion, made at the reopened hearing, to adjourn to Miami, Florida,to take the testimony of one Jack Browne was denied. General Counsel's request to the Boardfor special permission to appeal from such denial has since been denied.Upon the entire record in the case and from my observation of the witnesses. I make thefollowing:FINDINGS OF FACT (with reasons therefor)1.THE RESPONDENT'S BUSINESS AND THE LABOR ORGANIZATIONS INVOLVEDItwas admitted and I find that the Respondent,a Wisconsin corporation with place of busi-ness at Milwaukee,Wisconsin,in the course of its business sells and distributes Ford auto-mobiles under a franchise from the Ford Motor Company; and that it annually purchasesautomobiles and trucks, valued at more than $5,000,000 which are shipped to its place ofbusiness from points outside the State of Wisconsin. It was agreed and I find that the fran-chise provides that the Respondent's location,equipment, and signs must be approved byFord, and that the Respondent must maintain recommended equipment, render required serv-ice as therein set forth, maintain an approved accounting system, furnish financial state-ments when called upon, and recommend and sell only the Ford Company's parts as replace-mentsfor that Company's products.1The affiliation was changed from the former organization to the latter aboutMarch 11,1952. 654DECISIONS OF NATIONAL LABOR RELATIONS BOARDI find that the Respondent is engaged in commerce within the meaning of the Act.2Itwas admitted and I find that each of the organizations which are collectively referred toas the Union, as noted above, is a labor organization within the meaning of the Act.II.THE UNFAIR LABOR PRACTICESReferences hereinafter made to the evidence, not ascribed to named witnesses, representuncontradicted testimony, or findings where conflicts have been resolved; findings are madeherein on the basis of reliable, probative, and substantial evidence on the record consideredas a whole and the preponderance of the testimony taken, and evidence in conflict with thefindings which is not discussed has not been credited. I have accepted as credible the testi-mony of some witnesses in part only; rejecting portions, I have felt warranted in creditingother portions of their testimony.Aside from the specific instances cited infra, my general impression is that Frakes,Headson, and Rademacher were not reliable witnesses.Carlson appeared to be more accu-rate,within the limits noted.A.The Respondent's knowledge of union activitiesSince about mid-November 1951 some 103 of the approximately 14 salesmen at that timeemployed by the Respondent talked about the Union. Robert Soerens, the Respondent's vicepresident and treasurer and son of its president, Buran, the new-car sales manager, Rossow,the used-car manager,and Metzelfeld,the assistant new- and used-car sales manager, deniedknowledge at least to January 28, 1952, that any salesmen had engaged in union activity.(These appear to be all of the Respondent's active supervisors; knowledge was not chargednor was reference made to any others.)The Respondent's place of business is small, and the doctrine of attributed knowledge 4must here be considered. But the active participants in organizational activities testified totheir efforts to conceal those activities from the Respondent. Frakes, the first to testify,declared that he tried to keep it secret until the Respondent was to be asked to hold anelection. 5Evidencewas received concerning several specific incidents which allegedly showedknowledge by the Respondent. Headson called Rademacher at the showroom on January 22 toask him to take care of a customer until he got back from dinner, and at the same time in-formed Rademacher that he had just gotten Thompson, another salesman, to sign a unioncard. 6 Headson testified that Buran on January 24 told him that he knew what this conversa-tion had been about. Further according to Headson, when Buran asked why Headson, who hadbeen ill on the 23rd, had on that day called Rademacher and asked him to explain his absencetoBuran, Headson replied that he had not known that Buran was in. I credit Buran's denialthat he overheard any alleged telephone conversations between Headson and Rademacher andthat he discussed it with either of them. 72Baxter Bros., 91 NLRB 1480; Cullen- Thompson Motor Company, 94 NLRB 1252; HarborChevrolet Company, 93 NLRB 1326; A. E. Rogers Co., 103 NLRB 1274.sOnly 5 of these have been identified: the 4 alleged discriminatees and Thompson, referredto infra.4Stokely Foods, Inc., 91 NLRB 1267.5 He nevertheless identified himself as a Soerens salesman when he attempted to recruitemployees of other dealers. Recalled just before the close of the hearing, he testified thathe had not tried to keep his union activity "as secret as possible." In fact, it then appearedthat he had not really tried to keep it secret6Considering the nature of the Respondent's telephone system as described by Rademacher,such a reference was reckless; it was unnecessary and hardly in keeping with any effort tokeep knowledge of union activities from the Respondent.7Rademacher also testified that on January 23, Buran asked why Headson had called himfrom the restaurant the day before; and when he replied that Headson had asked him to takecare of a customer who was coming in, Buran remarked that the Respondent knew what wasgoing on, warned Rademacher to keep away from Headson, and praised Rademacher fordoing a fine job. If the reference to what was going on covered concerted activities, theRespondent clearly did not know what was going on (and despite prior alleged conversationswith Rademacher, hereinafter noted): Rademacher was in fact the leader of this "wrong SOERENS MOTOR COMPANY655Frakes testified that after leaving a parking lot with Metzelfeld on a futile search for cardswhich Frakes claimed to have distributed,he made the provocative comment to Metzelfeld,as he put it,"tomore or less feel him out," that the salesmen would one day be organized,and that Metzelfeld replied that the Respondent would see the men freeze in hell first andwould break any drive as it had before.The complaint does not allege any violation in thisconnection;the testimony was apparently offered to show antiunion animus.Whether, as dis-tinguished from a supervisor's knowledge which is attributed to the employer,such a remarkmade under the circumstances here present(almost taunting after the cards were not found)isevidence of animus attributable to the Respondent,need not be decided. Frakes standsself-condemned as a provoker and, as noted infra where this incident is considered in detail,a falsifier,and I credit Metzelfeld's denial of any such conversation.Rademacher testified that beginning about July 1951 he asked,on numerous occasionsduring staff meetings,for increased payments to salesmen. About the middle of Novemberhe started to make inquiries concerning union possibilities;at first such inquiries were madeof unions and their representatives off the Respondent's premises,but beginning in the latterpart of November and through December he spoke to fellow employees both on and off thepremises.He declared that he himself joined the Union about January 2.The extent of unionactivity on the Respondent's premises prior to January is indefinite.Whether for this reasonor because of Rademacher's (and Frakes') admitted efforts to keep the matter from the Re-spondent,there is basis for finding that throughout this period the Respondent had no knowl-edge of union activities among its salesmen.8Rademacher continued to be active,arranging meetings,speaking to and signing up sales-men of various dealers throughout the city, and speaking to some owners and managers. Onvisits to other dealers,he identified himself as an employee of the Respondent, but askedthat his organizational activities be kept"quiet." 9He testified to conversations with all of the Respondent'smanagers,and such testimony ispointed to as indicating that the Respondent was aware of his union activities in January. Thefirst of these conversations was described as taking place 2 or 3 weeks before his dischargeand early in January,although it might have been at the end of December. Rossow, sitting inhis automobile with Rademacher,apparently first mentioned a union, declaring that it wouldkill the men's incentive;then, indicating that he knew that a union was being formed,as dis-tinguished from one already in being, he added that Soerens wouldn't stand for it and wouldclose the business.(Although noticeably outspoken,Rademacher did not indicate to Rossowany belief that Soerens was already aware of the union activities for which he "wouldn'tstand.")Rademacher was still trying to keep the activities from the Respondent,it will berecalled,but he didn't think that Rossow, who was his friend, 18 would talk.Rademacher testified to two other occasions,a week or two before his discharge,in whichRossow referred to union activities and mockingly inquired whether the Union would have aspot for him. Rossow denied that he ever had such conversations with Rademacher.I am notpersuaded by Rademacher's testimony.Rademacher's alleged conversation with Buran on January 23 concerning Headson's tele-phone call the day before has already been noted. ii On January 24 or 25,he testified further,company."Nothing here leads me to modify my acceptance of Buran's denial of such aconversation.The alleged note of praise is one instance of several remarks found in Rade-macher's testimony and elsewhere,and referred to infra,which impressed me as injectedby the witness to help"make the case."8 See also footnote7.Of 10union cards produced,7 were dated between January 5 and 9.and one each on January 16, 18,and 23.Rademacher's is dated January 5,Frakes' January7,Carlson's January 9, and Headson's January 16.91 do not indulge in the assumption that those on whom Rademacher and Frakes relied forsecrecy, or some of them,broke faith and notified the Respondent.Rademacher's speakingto dealers,here unidentified,was under the circumstances reckless or "convenient" sincethe possibility would be greater that they would notify the Respondent.ioRademacher testified that Rossow had previously called him nameswhichwere intendedas opprobrious:Instigator,rabble rouser,leader of the goons.ilIf,as Headson and Rademacher testified,Buran in fact overheard the telephone con-versation of January 22, the Respondent knew that Thompson had signed a union card. Thefailure to act against Thompson is not explained by General Counsel's argument, howeveringenious,that after the union meeting of January 25 prompt action was taken against all whowere apparently involved,with a confusion of names and substitution of Carlson for Thomp- 656DECISIONS OF NATIONAL LABOR RELATIONS BOARDMetzelfeld told him that the Respondent would close down if the Union got in, and added thata man who had tried to organize a year before had been blacklisted.Metzelfeld denied havingany such conversation. We have no issue of independent interference by threat. On the ques-tion of knowledge of union activities,Rademacher's recitals suggest no more than a rudi-mentary suspicion without knowledge of the identify of the chief actor.Raymond Hanrahan,who identified himself as an automobile dealer, and who, it was stipu-lated after he left the stand, is sergeant-at-arms of the Union,testified that at a chancemeeting with Soerens and Metzelfeld early in February 1952, but after the filing of the origi-nal charge herein, he pressed the former about union activities, "trying to sound(him) out,"and elicited the reply, "I understand we discharged the secretary and treasurer of the Unionand we did our share." Both Soerens and Metzelfeld testified that Hanrahan was a strangerto them and that when he asked about trouble with the Union,Soerens told him that he wasmisinformed;and that no reference was made to discharged employees.Whatever the al-leged statement might suggest,whether prior knowledge or motive,I reject Hanrahan'stestimony as unworthy of credence. I find that his story is a fabrication. (I assume that GeneralCounsel, sponsoring him as a dealer, was unaware of his position in the Union.)When thehearing was reopened,one Hale, employed elsewhere as parts manager, and nota member of the Union, testified that he had bought a new car from the Respondent in January1950, the sale being made by Rademacher and Metzelfeld, who had been strangers to himbefore that date; that he thereafter and during the next year and a half(up to approximatelySeptember1951)saw Rademachersome 10times,and Metzelfeld also, when he had his cargreased, oiled,or otherwise worked on (there is no explanation of Hale's failure to inquireabout Rademacher between approximately September 1951, when he had last seen him, andJanuary 28,1952, or thereafter prior to September 26, 1952);that on or about September 26.1952, he saw Metzelfeld about buying a new car and asked him where Rademacher was, towhich Metzelfeld replied that the Respondent had to let Rademacher go since he had been atroublemaker and, when asked by Hale to explain, that Rademacher had tried to form a union;that in the latter part of February 1953, Hale's wife, who had herself seen Rademacher 7 or8 times on these matters relating to their automobile,pointed him out as they drove byanother dealer's, and that they returned and stopped to talk with him, Hale asking where hehad been since his discharge by the Respondent;and that Rademacher told him of a pendingcase involving union activities, Hale disclosed what Metzelfeld had allegedly told him aboutRademacher on September 26, and the latter declared that he could have used Hale's testi-mony.Metzelfeld testified that on September 26. Hale called him about a new car and,after hehad come in, asked where Rademacher was; Metzelfeld denied that he said anything aboutunion activities or more than that Rademacher was no longer employed by the Respondent.Resolution of this conflict need not be based entirely on my observation of the witnesses'demeanor. Although sufficiently interested in Rademacher to stop to see him in February1953, when no special motive existed (I note that Mrs. Hale referred to him as "Paul Rade-macher" when she pointed him out to her husband). Hale had not asked for him as a salesmanwhen he telephoned on September 26. According to Metzelfeld, Hale inquired concerningRademacher during the noon hour discussion;according to Hale, the inquiry was not madeduring the morning telephone conversation or the discussion at noon,but when and not untilHale returned that evening. (Whether or not, if true,the inquiry allegedly made"as a matterof conversation" is of a piece with Frakes' and Hanrahan's provocative questionsneed notbe determined.)Further, were there no other aid in determining this question, it would appear to be mostunlikely that, with this proceeding pending and after the complaint and notice of hearing hadbeen issued, Metzelfeld declared that Rademacher had been discharged for union activity.Finally, it may be noted (although this point is not relied on) that Hale's testimony even ifcredited does not necessarily point to the Respondent's knowledge of union activities when itdischarged Rademacher; there is possible consonance with the idea that after the dischargetheRespondent, or Metzelfeld, evaluated Rademacher's attitude in this manner. (As muchmay be said of Browne's proposed testimony as described by General Counsel.)son. (See infra, in connection with Carlson's discharge.) It is true that a finding of dis-crimination does not depend on discharge of all union members. But General Counsel'sargument is that all who were thought by the Respondent to be such (assuming knowledge ofthe meeting of January 25) were discharged. SOERENS MOTOR COMPANY657The Respondent argues that in any event the union activity here referred to occurred afterthe decision had been made on December 14 to discharge Rademacher.To this the answer isthat. If credited and showing knowledge of union activities on or before January 28, suchtestimony would go to the question of credibility and whether the decision described wasactually made on December 14.While there is no such reflection on Hale's testimony as there is on Hanrahan's, I do notcredit it and am not persuaded that the Respondent on January 28 had knowledge of Rade-macher's union activities.Certainly this testimony does not overcome the net weight of allof the other testimony on this issue.To summarize,I am impressed with the admitted efforts to keep from the Respondent allknowledge of union activities,and I find that such efforts were successful.I do not credit tietestimony which would show knowledge on the basis of specific conversations with the Re-spondent's representatives.Because reviewing authority may want to go beyond these findings concerning the Re-spondent's knowledge of union activities,I shall analyze the testimony regarding the allegeddischarges on the assumption that such knowledge existed.B.William A. FrakesFrakes was employed as a new-car salesmanfrom August 9, 1951, until January 17, 1952.Rademacher,he testified,gave him a card in the showroom,and he joined the Union early inJanuary, thereafterhimself engaging in organizingactivitiesamong the Respondent's sales-men and at other dealers.Approximately a week before the end of his employment(Frakes insistedthatthe incidentsdescribed did not occuron January17), at aboutor shortlyafter noon.Soerensasked wherehe had been that morning.Although he testifiedthat hehad in factbeen soliciting for theUnion, Frakes replied to Soerens that he had been placing cards on windshields,an activityrequired of all salesmen as a means of recruiting prospects.WhenSoerens asked whereFrakes had been so engaged,the latter named a private parking lot.Soerens declared thathe did notbelieve him,and sent Metzelfeld to the lotwith Frakes to see whetherthe cardshad actually been distributed. No cards were found on or near the cars,and, still accordingto Frakes, Metzelfeldmade no comment.Frakestestifiedfurther thathe, said thatthe cardsmust have blown away;he did not then or ever admitto theRespondentthathe had not placedthem. Metzelfeld testified that Frakes suggestedthe possibility thatthe owners of the auto-mobileshad removedthe cards, an unlikely possibility withno cards lying inthe lot.Maintaining that this occurred approximately a week beforehe wasdischarged, Frakestestified that nothing was said to him concerning the incidentwhenhe returnedto the officeor thereafter during hisemploy withthe Respondent.The same dayhe allegedlyvisited acustomerwhomSoerens saidhe had triedto call 8 or 9 times.Questioned about the visit,Frakesmentioned an address at which no house was located andwhich wasnot in fact thecustomer's address.Frakes testified further that on the morning ofJanuary 17 he had againbeen organizingsalesmen elsewhere;when he returned to the office,Soerens chargedhim with notsellingenough cars,towhich hereplied that his sales had been goodthe monthbefore and that ittakes time to build up prospects; Buran thenspoke withSoerens and, without offering anyreason,told Frakeshe'd haveto lethim go, to which Frakes offeredno protest.Frakeshad neverbeforebeen askedwhere he hadbeen. He testified also that it was un-usual to be questioned concerningthe side of the streetwhere a customer lived. Soerens andMetzelfeldexplained that the formerquestionedFrakes concerninghis lack ofsuccess withsuch cards,and Soerens asked Metzelfeldto check andsee whetherFrakeswas fixing the"right prices" on cars.Even if this explanation were not accepted(it appearsthat suchcheckshad previouslybeen made), there would be at worst12 an unlawfulmotivation for thecheckmade.19 But the resultof the checkstands and is itselfsufficientreason forthe dis-charge:there is no evidence that a salesman would not be discharged under such circum-stances, but that his conduct would be condoned except for the element of union activity.12 As noted infra, before union activities were begun,Soerens hadwithreason suspectedRademacher of falsifying in connectionwithpostal cards.1sIf such check could be held to be discrimination with respect to working conditions, itis not alleged as an unfair labor practice 658DECISIONSOF NATIONAL LABOR RELATIONS BOARDWhether deviation from instructions was allowable or in fact allowed to enable Frakes togo to the doctor or dentist, or to shop, the frequency of allowable deviations was not shown.Itappears,however, that Frakes deviated from instructions throughout that morning to or-ganize salesmen of other dealers when he should have been soliciting prospective customersor performing other tasks to obtain prospects;and that he denied such deviation when ques-tioned by Soerens.Such tasks were clearly within the scope of his duties,as he recognizedwhen he admitted that, although he never refused, he failed to follow instructions, and in spiteof his claim that he was not on the Respondent's time when he solicited salesmen at otherdealers since he worked on straight commission.(He was under the Respondent's directionwhen he instructed new salesmen,attended salesmeetings,and solicited prospects.) Hetestified that the workday started at 8 (or 8:30) a. m.and continued until 9 p. m., and it isclear that the Respondent's hours were from 8:30 a. m. to 9 p. in., Monday through Friday,and from 8:30 a. m. to 5 p. m. on Saturday. The Respondent does not appear to have discrim-inated in expecting full performance,nor to have been unreasonable in view of its trainingprogram; nor would it have been unreasonable in discharging Frakes for neglecting his dutiesto the extent indicated.But he was not discharged for such general neglect, and we need notdecidewhether a salesman, employed "full time" on commission, may utilize any timeduring the so-called working day, and if so how much, for union activities.Both Soerens and Metzelfeld placed the card incident on January 17. Metzelfeld reportedthat no cards had been found and Soerens, becoming "suspicious," asked Frakes what else hehad done that morning. Thereupon came the reference to the visit which Frakes had not made.Buran denied that he had discharged Frakes; he testified that Soerens told him of the termi-nation. I credit the testimony of Soerens, Metzelfeld, and Buran.About January 11, Frakes had had a meeting with a prospective employer. He told othersalesmen that he was looking for a job or had an offer; he did not say that he had a job, butrather that he would be happy to take one if he got it. He denied that on January 17 he toldSoerens that he had been interviewed by another company and was going to quit anyway.According to Soerens, when he pressed Frakes about the cards and the visit on January 17,the lattermentioned another job and then, remarking that he thought it better to tell theRespondent about it, he left. Soerens testified without contradiction that he refused to giveFrakes a letter of recommendation,telling him that there was no reason for it at the timesince he had another job.Itisunnecessary to make another credibility finding againstFrakes: if he did not quit, the Respondent was justified in discharging him on January 17.According to Soerens,it was"mutually agreed"that Frakes'employment be terminated.Soerens testified that an advertisement for salesmen was placed in the local Sunday news-paper on December 16 and 23,and later added January 6, and that there was no such adver-tisement at the time of Frakes'discharge.Although he declared that it did not appear afterthe latter date, it was in fact repeated on January 13. Despite this error, Soerens impressedme on the whole as a reliable witness.The advertisement was placed the first three times to obtain replacements for Frakes andRademacher.General Counsel has not argued any conclusion to be drawn from its reappear-ance on January 13. Whether or not it reflected the Respondent's dissatisfaction or uncer-tainty concerning its salesmen,we need not speculate.There was no repetition after January18, when word was received concerning the reduced allocation of automobiles, infra. In anyevent, the advertisement does not, by indicating an intent to replace Frakes, prove that hewas discharged or unlawfully so; the intention to replace him and Rademacher is admitted(infra),but for the reasons stated.If it be urged that the appearance of the advertisementindicates, not any intention to replace Frakes and Rademacher,but a desire to augment thestaff, there is no evidence of such desire or basis of proof thereof beyond the advertisementitself.Although the point was raised,we need not concern ourselves over the question of thelegality of the distribution of the cards mentioned. While under the Wisconsin law it is a mis-demeanor to place cards generally as herein discussed,it appears that express permission hadbeen granted for such activity on the private parking lot named by Frakes. Further, thequestion of legality or permission was not involved when Frakes said that he had placed thecards and was questioned about them.Insistence by the Respondent on such activity, even ifillegal,was not discriminatory.Nor am I inclined to modify my credibility findings, GeneralCounsel's urging to the contrary notwithstanding,because the Respondent engaged in theforbidden general practice,whichit has since discontinued although other dealers persist.The Respondent's alleged decision on December 14 to replace Frakes and Rademacher isconsidered in connection with the latter's discharge,infra. Its justification and right to dis- SOERENS MOTOR COMPANY659charge Frakes,found herein,remain regardless of the finding to be made concerning theearlier decision and steps taken thereunder.C.Clarence CarlsonCarlson was employed as a used-carsalesmanfrom November 9, 1951, until his dischargeon January 28. He did not engage in union activities beyond joining the Union on January 9. Itis not claimed that the Respondent took action against union members generally, and the factthat Carlson was a member, as distinguished from union activities, does not appear to havebeen known to the Respondent.He testified that Soerens'4 told him at the time of discharge that he was not sufficiently ag-gressive. (Rossow, he noted, had spoken to him about this in December.) His diffidence as Iobserved it was in marked contrast to the manner of the other witnesses. Whether such amanner militates against success in the automobile business, the Respondent could lawfullytake action against Carlson therefor. The additional reason given him, that the Respondenthad decided to cut down on the number of its salesmen, is considered, infra, in the next sub-section. (He had less seniority Is than any other used-car salesman, and unlike the others hadnot purchased used cars.)Icredit Soerens' denial of Carlson's testimony that the former refused to tell him why hewas being fired and referred to the attraction which Communism holds for those who do notearn enough. Carlson's testimony in this connection is of a pattern with Hanrahan's and variousstatements by Rademacher, infra?' Judging from the manner and demeanor of the witnesses,I conclude that Soerens did not utter suchunnecessary and self-incriminating remarks.Itappears that Rademacher, Headson, and Thompson were the only employees of the Re-spondent who attended a union meeting on January 25. General Counsel connects such attend-ance with the discharges herein, claiming that because Thompson and Carlson "have similarnames, ... the conclusion is inescapable that Carlson was discharged ... in the mistakenbelief" that he had attended the meeting. I can escape such a conclusion.17 The implicationbeing that the employees had been successful in keeping knowledge of prior meetings from theRespondent, there is no indication of the manner in which the information was now transmitted.Post hoc, propter hoc!Nor is further "explanation" called for by the fact that Buran, the new-car manager, dis-charged Carlson, who was a used-car salesman.(General Counsel has not suggested dis-crimination on account of this circumstance.) In the process of being hired. Carlson spokewith the used-car manager, the new-car manager"perhaps the longest,"and the assistantnew- and used-car manager.D.Franklin A. HeadsonHeadson entered the Respondent's employ asa new-car salesmanon January 3. He testifiedthat he signed a union card at Rademacher's request during the first week of January and ofhis employment, 18 and that he attended 3 union meetings within the first 3 weeks. It is to benoted that Headson was not discharged immediately after the telephone call of January 22,described supra, and his absence the following day despite the claim 19 that the Respondentknew that he had recruited Thompson into the Union. 'Ibis latter act, of which the Respondenthad no knowledge, as has been found supra, is the only instance cited of Headson's union ac-tivity beyond the fact of mere membership.14Soerens testified that he was "present in the very last part of (Carlson's) discharge,"but that Buran actually effected the termination. The latter testified that, when he dischargedCarlson, he told him that he is not suited for the business.is Reflecting on his reliability, Carlson on direct examination compared his length of serv-icewithHeadson's and Thompson's, both new-car salesmen Later he declared that he"imagined" that the latter was transferred to used cars; Soerens testified that such transferoccurred after Carlson was discharged.16See also footnote 7.17 See alsofootnote 11.18 Cf. footnote 8.19 Thismatter is further analyzed in connection with the question of Rademacher's credi-bility, infra.322615 0 - 54 - 43 660DECISIONS OF NATIONAL LABOR RELATIONS BOARDHeadson testified that on January 28, Soerens told him he would have to let him go since hedid not expect 1952 production of automobiles tobe as large as 1951's. In addition, he testifiedfirst that Soerensaddedthathewasgomgto hire more experienced men, and later that Soerenssaid that he had to reduce the sales force. According to Soerens, he told Headson that he wassorry to have to let him go so soon after he had been hired; but he had not known that hisallotment would be so drastically cut, and the older men in the organization could do the job.Soerens testified that at a meeting, first fordealersand then fordealers and salesmen, onJanuary 18, he was advised that considerably fewer new cars would be available that year.Because of National Production Authority and Controlled Materials Plan restrictions, itwas estimated that not more than two-thirds of 1951's allotment would be received by theregional sales district in 1952.20 With this in mind, and after inspecting the new model, whichhe testified was the only completely new model in the industry for thatyear, Soerensdecidedthat his sales force could be materially reduced without affecting sales. He testified furtherthat he hired no salesmen until October or November 1952 although one other man left inFebruary. On January 28, for the first time at the end of a month in several years, the Re-spondent had no new cars on hand and only one new truck. (Under the circumstances andassuming that the discharges were otherwise lawful, no suspicion attaches to the fact thataction was taken on that day rather than at the end of the month.)Headson further testified that he pointed out, when Soerens told him that his saleswere notas high as they might be, that his sales during January, which constituted the entire period ofhis employment by the Respondent, exceeded those of Graber, who had been with the Re-spondent for several years. The records show that Headson, Graber, and Frakeswerecloselybunched and considerably below the other salesmen for that month.2iBut it isquite reasonableto discharge a new employee with a poor sales record while retaining an older if generallysatisfactory one with an equally poor record for the recent period.As subsidiary reasons, Soerens testified to Headson's absence several times without notice,his undependability on floor schedules, and his lack of aggressiveness in securing prospects.E.Paul RademacherRademacher was employed by the Respondentas a new-car salesman from January 23,1950, until his discharge on January 28, 1952. His earlyorganizationalactivities have beendescribed,supra.He testified that he signed a union card early in January in the Union'soffice, and was elected secretary of the group on January 21.According to the Respondent, it had been decided about December 14 to replace both Frakesand Rademacher, but actual termination was postponed until some time after the yearendholidays. 22 In the meantime, the Respondent attempted to obtain replacements for them: anadvertisement was placed in the local Sunday newspaper from December 16 through January13, and Headson and Thompson were hired on January 3 and 8 respectively. (As noted, su r,in connection with Headson's discharge, neither Frakes nor Rademacher was in factreplacedexcept for a brief period by Thompson.)Rademacher testified that on January 28, Soerens called him into his office,and remarkingthat Rademacherwas "alotmore intelligent than (the Respondent) ever anticipated," told himthat there was no more need for him. He testified further that after considerable prodding byRademacher for reasons, Soerens stated that his recent deals had not been good, and, with20 The actual reduction in the Respondent's allotment for 1952 was greater its potentialallotment for 1951 had been 1,000 cars; 650 were actually received A couple of days after theJanuary 18 meeting, the Respondent was given a potential allotment of 893. The anticipationof a one-third reduction, which cannot be regarded as unreasonable in the light of the Re-spondent's experience, would have lowered the latter figure to 595. The actual total for 1952was expected, at the time of the hearing, to be not more than 452. This is cited, not as proofof the anticipation, but to indicate that, if harbored, it was apparently not unreasonable.21 Thompson, who missed the first week in January, had an equally poor record. As noted,supra he signed a union card He was not discharged.22 The consideration which this delay purportedly represented (despite the reason given, itmay also have been due to the desire to obtain and train replacements) was denied to anotheremployee, whose discharge is not in issue: he was discharged on Christmas Day, having beenemployed the previous Saturday. The Respondent has never given salesmen notice of dis-charge. It believes that the nature of their activity does not permit notice to be given SOERENS MOTOR COMPANY661further discussion pro and con concerning Rademacher's sales record, that Soerens then de-clared,"You can't attempt to come in herewith an organization and try to take over my placeof business and tell me how to run it." After Rademacher taunted Soerens with having gottenthe business"on a silver dish," the latter,evidently annoyed, called him a "filthy Com-munist, a Red,"and a"breeder of Socialism."At this point Rademacher allegedly switchedthe conversation,remarking that the men wanted only decent hours,wages,and fair repre-sentation;in this manner he tied the matter up with concerted activities although at anotherpoint in the conversation Soerens indicated knowledge that something was brewing and hisintent to wipe it out.The record provides several opportunities to evaluate Rademacher's reliability as a wit-ness. By introduction of a letter from the district sales manager declaring his qualificationformembership in the Ford"500 Club,"and a card which referred to his "outstanding salesability,"and by cross-examination of Soerens in this connection,Rademacher would havegiven the impression that his record was outstanding.He surely knew that,as was later stipu-lated,every salesman who had been in the Respondent's employ for a year had receivedsimilar recognition.Rademacher's testimony concerning a conversation with Buran with reference to Headson'stelephone call of January 22 is self-defeating.Rademacher allegedly not only knew,from hisdetailed experience with such a telephone system, that someone had listened in, but Burantold him that he knew that Headson had called and that he was aware of what was going on. Yetwith the motive as charged,the knowledge as testified to by Rademacher,and the clearopportunity presented by Headson'sabsence on the following day, the Respondent took noaction although it is charged with discriminatorily discharging Headson and others within aweek, the only intervening fact being another union meeting. This situation has been referredto, supra and disposed of in connectionwiththe issues of the Respondent's knowledge and thedischarge of Headson.But it is also important on the issue of Rademacher's credibility sincethere are so many other conflicting statements on which depend a determination concerningRademacher's discharge.Ihave referred,supra, to several instances of self-serving statements testified to byRademacher which were quite unnecessary and almost irrelevant to their context and whichimpressed me as unlikely in view of the apparent character of those to whom they were chargedas I observed them. Rademacher further testified,and Soerens denied, that the latter at thetime of discharge not only referred to Rademacher's intelligence but remarked, "We neverrealizedwe had a man of your capabilities."This in contrast with Rademacher's claimedneed to"prod" Soerens to talk. During the same conversation,Soerens allegedly referred toRademacher's going around to other dealers and giving the Respondent"a bad name."Later Rademacher offered a wholly irrelevant explanation that another salesman quit 2years before because he received"a bad deal."I recognize the remark as an attempt toprovide background consistent with Rademacher's ideas of an effective presentation. Thiscomment applies also to his volunteered statement that the penalty for lateness was writingcards in quantity.However important to those affected,such details of working conditionswere immaterial to the issues in the case, which were clear to Rademacher.Finally in this connection,Rademacher claimed that he warned Soerens that he was makinga mistake and advised him to consult his attorneys;to which the reply was that the Respondenthad so checked:"Thisiswell planned out ahead of time, we dealers in Milwaukee know whatwe're doing,something is going on and we intend to wipe it out."In support of one of the grounds assigned for Rademacher's discharge,Soerens and Burantestified that in September or October 1951(when there was no question of union activities),the latter, suspecting that Rademacher was using the same batch of postal cards for dailymailing to obtain prospects,checked the cards and verified his suspicions.Buran had there-upon fired Rademacher but after several hours' discussion gave him "one more chance."Rademacher,uncertainly at first but then definitely,denied that such an incident occurred.Elsewhere Rademacher testified that he did not know that the Respondent expected promptattendance at morning sales meetings.Yet, as noted, he pointed out that he and others werepenalized for being late!It is quite unnecessary to determine the extentto whichRademacher authored a handbill 22received in evidence or the weight to be given to it on the question whether he is given to reck-22Whether it was "indefensible" (Jefferson Standard Broadcasting Company,94 NLRB 1507)or, in the language of the court,"unlawful,"does not here concern us since it was issuedafter, and was not cited as justification for Rademacher's discharge. 662DECISIONS OF NATIONAL LABOR RELATIONS BOARDless statements. We therefore need not decide whether statements which "do not go beyondthe bounds of legitimate union campaigning"u may nevertheless reflect on a witness' veracity.The handbill aside, I was not favorably impressed with Rademacher's manner, demeanor, orcredibility.Whether in connection with the postal card incident the year before, theallegeddiscussion with various supervisors concerning unions, or his claimed distinction in obtainingthe "500 Club" award, Rademacher's manner was one of brazen assurance in defiance evenof the facts where they were indicated as contrary. His manner, in fact, would tend to per-suade of "the truth of what he denies." 25As for the Respondent's decision of December 14, Soerens testified that he discussed thematter with Buran, Rossow,andMetzelfeld,anddecided L6todischarge Frakes and Rademacherbecause of their sales record and general attitude. The analysis made of sales records indi-cates that, of the four new-car salesmen employed by the Respondent throughout 1951, Kircherhad earned $7,538 in 1951, Rademacher $5,528, Miller $4,534, and Graber $4,047. But forthe second half of the year the respective figures were $ 3,493, $1,853, $1,839, and $ 2,002.Rademacher stood second on the year, but in a virtual tie for the last place on the last 6months. 27 The Respondent pointed to the latter circumstance and the fact that his sales duringthe second half as compared with the first half of the yearrepresenteda reduction of 49.5percent, considerably greater than the reduction of any of the others. 28The Respondent alsostressed the washout 29 records as indicating that Rademacher's was lower 90 than that of anyother new-car salesman.25 Whether the drop in Rademacher's sales did actually persuade theRespondent in the face of earlier record might be questioned. Light may be found (the questionof knowledge of union activities aside) in the absence of proven bias and in the otherreasonscited for the discharge.Describing Rademacher's generalattitude, Soerens mentioned without contradiction Rade-macher's complaints that sales contests were improperly run and that he was placed on weakteams, the postal card incident, his failure to attend meetings on time, and his unreliabilitywith respect to floor schedules. If the Respondent found Rademacher's attitude, as described,unsatisfactory, it could lawfully discharge him; the validity of his complaints is not in issue.Soerens testified, in the main without contradiction by Rademacher, that at the time of thedischarge he cited the various reasons to Rademacher. A delay in discharge, after decisiontherefor has allegedly been made, calls for explanation. The explanation, a desire to waituntil after the holidays, is simple and acceptable, especially when combined with an attemptto replace. The burden is General Counsel's to prove unlawful motivation in the face of theRespondent's evidence as to the date and reason for the decision to discharge Rademacher(and Frakes). That burden has not been sustained.%Blue BannerLaundry and Cleaners, 100 NLRB 2.25 Dyer v. MacDougall, 201 F. 2d 265 (C. A. 2), December 31, 1952.26 This decision appears to have been substantiated by the advertisement for salesmen whichappeared on December 16.2lRademacher's excuse, of which he was positive, that cars were scarce during the latterpart, is thin.28 The Respondent apparently did not thereafter consider Rademacher's sales record forthe month of January 1952, which again was second among the four salesmen.29 Washout may be defined briefly as net or ultimate profit after deduction of commissionsand repairs to trade-ins, and allowing for sums received on sale of trade-ins until a giventransaction is entirely reduced to cash by sale of the last car in the series of exchangesoriginating from the new-car deal. There is an average of 2 1/2 to 3 trades for every new carsold.No point was raised or objection at any time made to the reference to washouts inconnection with sales records.25 Rademacher suggested that washout records depend on appraisals and values placed ontrade-ins, and that the Respondent to that extent controlled his washouts. Such appraisals,however, are maxima allowed to permit closing of a deal. The salesman is not required toallow the maximum; the Respondent would be expected to welcome lower allowances, andthere is no evidence that it cut its financial nose to spite Rademacher's washout records.61Other details concerning sales, such as references to contests and special deals, do notshed much light on the questions to be here determined I note also that there appeared to bediscrepancies in the Respondent's records. But to the extent that they were pointed out, theywere explained or apparently satisfied General Counsel, who raised no further issue in thatconnection. SOERENS MOTOR COMPANY663F. The withdrawal of benefits on April 21Pursuant to a stipulation for consent election,the Board conducted an election among theRespondent's employees between 9:30 and 10 a.m.on April 21, 1952. The voteas tallied was5 for the Union,4 against,and 1 vote challenged,the latter being Rademacher's and the groundfor the challenge being thathe had actedas observerfor the Union.Priorto the election,the Respondent's salesmen,when purchasing used cars, themselvessigned andpaid with checkson a so-called special accountwhichdid not infact exist. Whensuch checksreached the Respondent's bank, the latter wouldnotify the Respondent, whichwould then issueits check to cover thespecial accountcheck. Thissystem was discontinuedshortly after lunch on the day of theelection.Soerens testifiedthat he hadfor some time discussedwiththe bank discontinuance of thisprocedure;ithad been initiatedwhenthe Respondent's staff wassmaller, and he now wantedto guard against issuance of unwarrantedchecks; also, the bank did not favorthe arrange-ment.After the Union madeitsclaim ofmajorityrepresentationin February,the electionwas arranged,and the Respondent decided to postpone discontinuanceof thespecial accountsystem until after the election.The chargecovering this situation was receivedby the Respondent about May 1, and to"relieve"itselfof sucha charge, the Respondent immediately restituted the special accountprocedure.It appears that during the interim it was necessary for salesmento check with theRespondent before purchasing used cars and paying for them. But Soerens testified withoutcontradiction 32 that this change did not make it more difficult for the salesmen to make pur-chases; hehad explained to them the reason forthe change and had in factfor some timeurged them to get a regularcompany check whenpurchasing cars near the Respondent'spremises.Nor does the recordof the numberof used cars purchased eachmonthdisclose afalling off during the periodwhen the specialaccount was not used.The Respondent had the right to modifyconditions of operationof itsbusiness with properregard toitsemployees' rightto engage in organizational activities.Consideration of theextent towhich the new systemavoided or limited disadvantagesof the old which the Re-spondent at that timeallegedlyrecognized goes to the question of the Respondent's intent ineffecting the change.Soerens' testimonyin this connection has not been refuted. Inthe light ofhis explanation,the change appears to have been a reasonable one.That theRespondent postponed it pending the election is as consistentwitha desire to avoidany change during that period as with admissionthat the changeconstituted loss to the em-ployees; surely it wouldhavebeen well advised to postpone a benefit.P Further,if the actiontaken were as clearly a loss to employees as a wage cut postponed until after an election,the reasonand intent behind it wouldneed to be considered.As noted, unlawful intent has notbeen shown,nor for that matter does it appearthat theRespondent regarded the change asdisadvantageousto theemployees.Finally, althoughthe complaint alleges that the employeeslost"economicbenefits,"Xsuch loss has not been shown. Were we to assume that loss oc-curred because of the necessity to obtain a check from the Respondent for each purchase,thiswould certainly be, on the record before j is, a case of de minimis.Ifind thatthe Respondent has not discriminatorily discharged or failed to employ Frakes,Carlson,Headson, orRademacher,or discriminatorily withdrawn economic benefits fromits employees.Uponthe basisof the abovefindings of fact and upon the entire record in the case, I makethe following:CONCLUSIONS OF LAW1.The Respondent is engaged in commerce within the meaning of the Act.2.United Automobile Salesmens'Local 174,Amalgamated Clothing Workers of America.CIO, and United Automobile Salesmens'Local 174, United Optical and Instrument Workers ofAmerica, CIO, are labor organizations within the meaning of Section 2(5) of the Act.32Rademacher,with the Respondentfor 2 years, testified that he wasto call beforehe issueda specialaccount check, and that henever infactusedthe checkbook whichwas given him.He had purchasedcarswithanother salesman,who was more experienced and who did nothave to call theRespondent for approval.a+ StandardCoil Products Company,Inc., 99NLRB 899.34 The charge alleged a reduction of earnings by at least 30 percent. 664DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.TheRespondent has not engaged in unfair labor practiceswithinthe meaning of Section8 (a) (1) or(3) of the Act.[Recommendations omitted from publication.]FLORENCE STOVE COMPANY andLOCAL UNION NO. 86,INTERNATIONAL UNION OF OPERATING ENGINEERS,AFL,P e t i ti o n e randLOCAL 2893, UNITED STEEL-WORKERS OF AMERICA, CIO.Case No.1-RC-3254.August7, 1953DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Harold M.Kowal, hearing officer. The hearing officer's rulings made atthe hearing are free from prejudicial error and are herebyaffirmed.Pursuant to the provisions of Section 3 (b) of the Act, theBoard has delegated its powers in connection with this case toa three-member panel [Members Houston, Styles, andPeterson].Upon the entire record in this case, the Board finds:1.The Employeris engagedin commerce within the meaningof the Act.2.The labor organizations involved claim to representcertain employees of the Employer.3.A question affecting commerce exists concerning therepresentation of employees of the Employer within the meaningof Section 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks to sever a unit of powerhouseemployees from an existing production and maintenance unitat the Employer's Gardner, Massachusetts, plant. The Inter-venor and Employer contend that the unit sought is inappro-priate because of a substantial plantwide bargaining history andthe integrated character of plant operations.The Employer is engaged in the manufacture of electricstove ranges, electric heaters, and minor aircraft parts at itsGardner plant. Since 1944 the powerhouse employees have beenrepresented by the Intervenor, along with other production andmaintenance employees. The Employer employs about 450 em-ployees in its operations. Of these, 5 employees, consisting of1licensedengineerand 4 licensed firemen, areassigned tothe powerplant.The work of the powerhouse employees is confined exclusivelyto the powerplant, a two-story building,consistingof a boiler-room and an engine room, which is attached to the main plant.The powerhouse employees perform the usual duties of theirclassification in connection with the operation of the high-106 NLRB No. 107.